Case 2:19-cr-00877-CCC Document 71-2 Filed 03/24/20 Page 1 of 5 PageID: 1583




         EXHIBIT B
People with Asthma and COVID-19 | CDC
                 Case 2:19-cr-00877-CCC Document 71-2 Filed 03/24/20 Page 2 of 5 PageID: 1584




                        Search    

     Coronavirus Disease 2019 (COVID-19)
    People with Asthma and COVID-19
                                                                                                        
    This information is based on what we currently know about the spread and severity of coronavirus disease
    2019 (COVID-19).



    Risk of Getting COVID-19
    People with asthma may be at higher risk of getting very sick from COVID-19. COVID-19 can affect your
    respiratory tract (nose, throat, lungs), cause an asthma attack, and possibly lead to pneumonia and acute
    respiratory disease.



    Treatment
    There is currently no specific treatment for or vaccine to prevent COVID-19. The best way to prevent
    illness is to avoid being exposed to this virus.



    Prepare for COVID-19
           Stock up on supplies.
           Take everyday precautions to keep space between yourself and others.
           When you go out in public, keep away from others who are sick.
           Clean your hands often by washing with soap and water or using an alcohol-based hand sanitizer.
           Avoid crowds and people who are sick.
           Avoid cruise travel and non-essential air travel.
                                                                           
           During a COVID-19 outbreak in your community, stay home as much as possible to further reduce
           your risk of being exposed.               
                                                                           
           If someone in your home is sick, have them stay away from the rest of the household to reduce the
           risk of spreading the virus in your home.     

https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/asthma.html[3/24/2020 8:21:32 AM]
People with Asthma and COVID-19 | CDC
                 Case 2:19-cr-00877-CCC Document 71-2 Filed 03/24/20 Page 3 of 5 PageID: 1585
           Avoid sharing personal household items such as cups and towels.



    Follow your Asthma Action Plan
           Take your asthma medication exactly as prescribed. Talk to your healthcare provider, insurer, and
           pharmacist about creating an emergency supply of prescription medications, such as asthma inhalers.
           Make sure that you have 30 days of non-prescription medications and supplies on hand too in case
           you need to stay home for a long time.
           Know how to use your inhaler.
           Avoid your asthma triggers.
           Clean and disinfect frequently touched surfaces like tables, doorknobs, light switches, countertops,
           handles, desks, phones, keyboards, toilets, faucets, and sinks daily to protect yourself against COVID-
           19. Avoid disinfectants that can cause an asthma attack.
           As more cases of COVID-19 are discovered and our communities take action to combat the spread
           of disease, it is natural for some people to feel concerned or stressed. Strong emotions can trigger an
           asthma attack. Take steps to help yourself cope with stress and anxiety.



    If you have symptoms
    Contact your health care provider to ask about your symptoms.

                                                                                              Page last reviewed: March 17, 2020


      homCoronavirus Disease 2019 (COVID-19)

        How to Prepare                                                                                                      

        Symptoms & Testing                                                                                                  

        Are You at Higher Risk for Severe Illness?                                                                          

            People Who are at Higher Risk


            Older Adults


            People with Asthma and COVID-19




https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/asthma.html[3/24/2020 8:21:32 AM]
People with Asthma and COVID-19 | CDC
                 Case 2:19-cr-00877-CCC Document 71-2 Filed 03/24/20 Page 4 of 5 PageID: 1586
            People with HIV


            Steps to Prevent Getting Sick


        If You Are Sick or Caring for Someone                                                   

        Frequently Asked Questions

        Travel                                                                                  

        Cases & Latest Updates                                                                  

        Schools, Workplaces & Community Locations                                               

        Healthcare Professionals                                                                

        Healthcare Facilities                                                                   

        Health Departments                                                                      

        Laboratories                                                                            

        Communication Resources                                                                 




           Get Email Updates
          To receive email updates about COVID-19, enter your email address:


           Email Address
          What's this?

                                                              Submit
                                                               Submit



       HAVE QUESTIONS?




https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/asthma.html[3/24/2020 8:21:32 AM]
People with Asthma and COVID-19 | CDC
                  Case 2:19-cr-00877-CCC Document 71-2 Filed 03/24/20 Page 5 of 5 PageID: 1587
       
       Visit CDC-INFO

       
       Call 800-232-4636

       
       Email CDC-INFO

       
       Open 24/7

       CDC INFORMATION
       About CDC
       Jobs
       Funding
       Policies
       File Viewers & Players

       Privacy
       FOIA
       No Fear Act
       OIG
       Nondiscrimination
       Accessibility

       CONNECT WITH CDC


          
          

       U.S. Department of Health & Human Services
       USA.gov
       CDC Website Exit Disclaimer
       




 SAS stats




https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/asthma.html[3/24/2020 8:21:32 AM]
